Case 2:19-cv-07765-DMG-JEM Document 13 Filed 10/28/19 Page 1 of 9 Page ID #:186



   1    Neville L. Johnson (SBN 66329)
        Douglas L. Johnson (SBN 209216)
   2    Ronald P. Funnell (SBN 209897)
   3    Arun Dayalan (SBN 225255)
        JOHNSON & JOHNSON LLP
   4    439 North Canon Drive, Suite 200
        Beverly Hills, California 90210
   5    Telephone: (310) 975-1080
   6    Facsimile: (310) 975-1095
        Email: njohnson@jjllplaw.com
   7           djohnson@jjllplaw.com
               rfunnell@jjllplaw.com
   8           adayalan@jjllplaw.com
   9    Bassil A. Hamideh (SBN 261233)
  10    THE HAMIDEH FIRM, P.C.
        1801 Century Park East, Suite 2400
  11    Los Angeles, California 90067
        Telephone: (310) 556-9687
  12    Facsimile: (310) 733-5699
  13    Email:      bhamideh@hamidehfirm.com

  14    Attorneys for Plaintiff
        Helen Vanvakaris
  15
                            UNITED STATES DISTRICT COURT
  16
                           CENTRAL DISTRICT OF CALIFORNIA
  17
        HELEN VANVAKARIS, an               Case No.: 2:19-cv-07765-DMG-JEM
  18
        individual,
  19                                       The Hon. Dolly M. Gee
              Plaintiff,
  20                 vs.                   JOINT RULE 26(f) REPORT AND CASE
                                           MANAGEMENT STATEMENT
  21    FASHION FORMS, INC, a
  22    TEXAS corporation; and DOES 1- Hearing Date: November 8, 2019
        100, inclusive,                Time: 9:30 a.m.
  23                                   Dept: Courtroom 8C
               Defendants.
  24
  25
  26
  27
  28                                          1
                              JOINT RULE 26(f) REPORT AND
                             CASE MANAGEMENT STATEMENT
                                                                      1024590\304610310.v1
Case 2:19-cv-07765-DMG-JEM Document 13 Filed 10/28/19 Page 2 of 9 Page ID #:187



   1
             Plaintiff Helen Vanvakaris (“Plaintiff”) and Defendant Fashion Forms, Inc.
   2
       (“Defendant”), through their respective counsel of record, have conferred in
   3
       accordance with Fed. R. Civ. P. 26(f) and Local Rule 26-1 to discuss a proposed
   4
       discovery plan addressing the issues contemplated by Rule 26(f). The parties submit
   5
       the following Joint Case Management Statement and Proposed Order reflecting the
   6
       matters on which they agree and expressing their respective views concerning the
   7
       issues on which they disagree. Pursuant to the Court’s Order (Dkt. 7), Schedule A
   8
       has been filled out by the parties and is located at the end of this Report.
   9
  10
       I.    JURISDICTION
  11
             On June 27, 2019, Plaintiff filed a civil lawsuit against Defendant in the
  12
       Superior Court for the State of California, County of Los Angeles. (Dkt. No. 1, Exh.
  13
       A.) On September 9, 2019, Defendant filed a Notice of Removal in this Court, Dkt.
  14
       No. 1, and provided notice to the Plaintiff.
  15
             Plaintiff is currently seeking remand on the basis of lack of jurisdiction.
  16
       Defendant removed the lawsuit based on diversity jurisdiction.
  17
       II.   NATURE AND BASIS OF CLAIMS AND DEFENSES
  18
  19         Plaintiff’s Contentions
  20         This is a right of publicity case. The complaint alleges causes of action for (1)
  21   Common Law Misappropriation of Likeness; and (2) Violation of California Civil
  22   Code § 3344. Defendant used Plaintiff's image for promotional purposes to promote
  23   its goods without Plaintiff's consent, after Defendant's rights to use Plaintiff's image
  24   expired. Damages include a lost license fee, emotional distress, Defendant's profits
  25   earned from the unauthorized use, and punitive damages.
  26         Defendant’s Contentions
  27         Defendant denies all of Plaintiff’s factual allegations and further denies that it
  28   is liable to Plaintiff for any unauthorized use of her likeness or at all. Throughout
                                                   2
                              JOINT RULE 26(f) REPORT AND
                             CASE MANAGEMENT STATEMENT
                                                                                 1024590\304610310.v1
Case 2:19-cv-07765-DMG-JEM Document 13 Filed 10/28/19 Page 3 of 9 Page ID #:188



   1
       Plaintiff’s entire professional association with Defendant, the parties entered into
   2
       photo usage and model release agreements under the terms of which, Plaintiff agreed
   3
       to grant Defendant unlimited use of her images in Defendant’s product packaging,
   4
       magazine advertisements, trade shows, and on retail websites upon receipt of her
   5
       modeling fee. Plaintiff’s sole restrictions were that the images not be sold or licensed
   6
       to any third parties and that Plaintiff’s name not be used without prior written
   7
       consent, neither of which were alleged to be violated.
   8
              Moreover, Plaintiff’s claims may be time-barred in any event. Notably,
   9
       Plaintiff’s counsel has steadfastly refused to provide the time parameters, amount of
  10
       damages claimed or other particulars of her damage claims, except to refer
  11
       Defendant’s counsel to her Complaint - including during the early meeting of
  12
       counsel. However, the evidence in this case is likely to show that Plaintiff’s claims
  13
       are barred in whole or in part by the two-year statute of limitations.
  14
       III.   PROPOSED SCHEDULE OF WRITTEN DISCOVERY,
  15
              DEPOSITIONS, AND A PROPOSED DISCOVERY CUT-OFF DATE
  16
              The parties have met and conferred and jointly propose the following
  17
       discovery schedule:
  18
              •     The initial disclosures required by Fed. R. Civ. P. 26(a)(1) will be
  19
       exchanged by November 4, 2019 ;
  20
              •     All discovery shall be commenced in time to be completed by August
  21
       4, 2020, as more specifically outlined below:
  22
                    o      All written discovery shall be served by May 4, 2020;
  23
                    o      The parties shall make reasonable efforts to complete fact
  24
                           discovery by July 6, 2020;
  25
                    o      The parties shall make reasonable efforts to complete expert
  26
                           discovery by September 30, 2020;
  27
              •     Discovery limits
  28                                              3
                              JOINT RULE 26(f) REPORT AND
                             CASE MANAGEMENT STATEMENT
                                                                                1024590\304610310.v1
Case 2:19-cv-07765-DMG-JEM Document 13 Filed 10/28/19 Page 4 of 9 Page ID #:189



   1
                    o      Maximum 35 interrogatories per party;
   2
                    o      Maximum 35 requests for admission per party (exclusive of
   3
                           requests for admission that only address the authenticity of a
   4
                           document, including metadata fields such as author, sender,
   5
                           recipient, and dates);
   6
                    o      Maximum of 10 fact depositions by Plaintiff and 10 fact
   7
                           depositions by Defendant.      Depositions of expert witnesses
   8
                           designated pursuant to Rule 26(A)(2)(b) shall not be counted
   9
                           toward these deposition limits; and
  10
                    o      Maximum of 3 experts for Plaintiff and 3 experts for Defendant
  11
             •      Reports from retained experts under Rule 26(a)(2) will be due:
  12
                    o      From Plaintiff by September 8, 2020
  13
                    o      From Defendant by October 6, 2020.
  14
       IV.   DISCOVERY PLAN
  15
             A.     General Document Production Protocol
  16
             The parties propose that the following general provisions shall govern any ESI
  17
       or document production, and may seek a stipulated order regarding the same:
  18
             1.      Security. Both parties shall make reasonable efforts to ensure that any
  19
       productions made are provided on encrypted media and/or through secured
  20
       communication channels. The producing party shall provide the receiving party with
  21
       information necessary to decrypt any productions by a separate e-mail or letter.
  22
             2.      Confidentiality Designation. Responsive documents shall be stamped
  23
       with the appropriate confidentiality designations in accordance with the Protective
  24
       Order that will be entered in this matter.
  25
             3.      Claims of Privilege. The parties shall provide privilege logs consistent
  26
       with Rule 26’s requirements.
  27
  28                                                4
                              JOINT RULE 26(f) REPORT AND
                             CASE MANAGEMENT STATEMENT
                                                                               1024590\304610310.v1
Case 2:19-cv-07765-DMG-JEM Document 13 Filed 10/28/19 Page 5 of 9 Page ID #:190



   1
             4.     Redacting. Should a document contain responsive information as well
   2
       as information protected from discovery by the Federal Rules of Evidence and/or
   3
       Federal Rules of Civil Procedure, applicable state law, or by an order of the Court,
   4
       the party shall redact the privileged or otherwise protected information while
   5
       maintaining the balance of the document. The redacted document shall be marked
   6
       to identify which portions of the document have been redacted.
   7
             5.     Non-Standard Files.       The format of production of non-standard
   8
       electronically stored information, large oversized documents, and other files for
   9
       which production pursuant to the standard format specified below would be
  10
       impracticable shall be discussed by the parties before production to determine the
  11
       optimal production format that is proportional to the issues in the case.
  12
             8.     Production. A party may produce any documents, whether originally
  13
       ESI or electronic copies of paper documents, under the agreed-upon protocol through
  14
       a secure and password-protected FTP server or by serving on the requesting party
  15
       encrypted electronic storage media (such as a compact disc or portable hard drive).
  16
       Parties may produce documents totaling less than 100 pages by email.
  17
             If the production involves materials that cannot be reduced to an electronic
  18
       form, the parties will meet and confer regarding the proper method of production.
  19
       While the parties do not currently anticipate issues reaching agreement on the method
  20
       of production that is proportional to the issues in the case, they may seek the Court’s
  21
       assistance if they are unable to reach agreement.
  22
             9.     Unique IDs. Each image shall have a unique filename, which is the
  23
       Bates number of the page.
  24
             B.     Format of Production of Paper Documents
  25
             For documents originating in paper format, the following specifications shall
  26
       be used for their production unless the parties otherwise agree:
  27
             1.     PDFs/TIFFs. Images shall be produced as PDF files or in single-page
  28                                              5
                              JOINT RULE 26(f) REPORT AND
                             CASE MANAGEMENT STATEMENT
                                                                               1024590\304610310.v1
Case 2:19-cv-07765-DMG-JEM Document 13 Filed 10/28/19 Page 6 of 9 Page ID #:191



   1
       TIFF group IV format imaged at 300 dpi. TIFFs shall show all text and images that
   2
       would be visible to a user of the paper document. Images may be reduced to allow
   3
       for a dedicated space for page numbering and other endorsements of documents.
   4
       Images shall be in black and white, unless the parties agree that color is reasonably
   5
       necessary to understand the meaning of the document.
   6
             C.     Non-Waiver of Privilege and Protection and Stipulated Protective
   7
                    Order.
   8
             Pursuant to Federal Rule of Evidence 502(d), any party’s production of
   9
       documents covered by an applicable privilege or protection shall not constitute a
  10
       waiver of the privilege or protection with respect to those documents or the subject
  11
       matter of those documents in this case or any other federal or state or arbitration
  12
       proceeding or otherwise. Nothing in this paragraph shall require a party to produce
  13
       documents that are protected from disclosure. This paragraph shall be interpreted to
  14
       provide the greatest protection allowed by Federal Rule of Evidence 502, or
  15
       otherwise permitted by law.
  16
             Prior to the production of documents and other discovery in this action, the
  17
       parties will meet and confer regarding the terms of a mutually-agreeable stipulated
  18
       protective order to protect confidential and commercially sensitive information.
  19
       While the parties do not currently anticipate issues reaching agreement on the terms
  20
       of a stipulated protective order, they may seek the Court’s assistance if they are
  21
       unable to reach agreement.
  22
             E.     Limitations on Discovery
  23
             The parties agree to abide by the discovery limitations set forth in the Federal
  24
       Rules of Civil Procedure and Local Rules, except upon a showing of good cause to
  25
       the Court or as otherwise agreed by the parties.
  26
  27   V.    LISTING AND PROPOSED SCHEDULE OF LAW AND MOTION
             MATTERS, AND A PROPOSED DISPOSITIVE MOTION CUT-OFF
  28                                             6
                              JOINT RULE 26(f) REPORT AND
                             CASE MANAGEMENT STATEMENT
                                                                               1024590\304610310.v1
Case 2:19-cv-07765-DMG-JEM Document 13 Filed 10/28/19 Page 7 of 9 Page ID #:192



   1         DATE
   2         Both parties anticipate filing summary judgment motions in this case. The
   3   parties propose that all dispositive motions be filed on or before August 11, 2020.
   4
       VI.   ADR PROCEDURES
   5
             Pursuant to Local Rule 26-1(c), the parties believe that non-judicial dispute
   6
       resolution proceedings present the best mechanism and the best opportunity to
   7
       resolve this litigation and should be utilized pursuant to “ADR Procedure No. 3” of
   8
       L.R. 16-15.4. Counsel for both parties are familiar with appropriate private mediators
   9
       in the Central District of California.
  10
  11   VII. ESTIMATED LENGTH OF TRIAL AND PROPOSED DATE FOR
            FINAL PRETRIAL CONFERENCE AND FOR TRIAL
  12
             Plaintiff has demanded a trial by jury. The parties agree that a trial can be
  13
       completed in seven (7) days.
  14
             The parties request that the trial date be scheduled for December 8, 2020.
  15
  16   VIII. ADDITIONAL PARTIES TO BE ADDED
  17         The parties do not anticipate adding additional parties at this time.

  18   IX.   OTHER ISSUES AFFECTING CASE MANAGEMENT
  19         The parties agree that all documents may be served electronically by the Court
  20   CM/ECF system or for documents that are not filed with the Court, by e-mail at the
  21   e-mail address indicated on the docket for each attorney to be noticed. The parties
  22   further agree that no additional time or days shall be added any timeframe because
  23   the document was served electronically.
  24
       X.    LIKELIHOOD OF AMENDED PLEADINGS
  25
             The parties do not believe that the pleadings need to be amended. The parties
  26
       do not believe that the pleadings need to be amended. However, Plaintiff may amend
  27
       the pleadings after initial disclosures or additional discovery.
  28                                               7
                              JOINT RULE 26(f) REPORT AND
                             CASE MANAGEMENT STATEMENT
                                                                               1024590\304610310.v1
Case 2:19-cv-07765-DMG-JEM Document 13 Filed 10/28/19 Page 8 of 9 Page ID #:193



   1
   2   XI.   PROPOSALS REGARDING SEVERANCE, BIFURCATION OR
             OTHER ORDERING OF PROOF.
   3
             None at this time.
   4
   5   XII. STATEMENT AS TO ISSUES WHICH ANY PARTY BELIEVES
            MAY BE DETERMINED BY MOTION.
   6
             None at this time.
   7
   8   XIII. COMPLEX CASE
   9         The parties agree that the procedures for the Manual for Complex Litigation

  10   should be utilized when appropriate. The parties reserve the right to suggest

  11   modifications of the procedures in the Manual to facilitate the management of this

  12   action.

  13   DATED: October 28, 2019               JOHNSON & JOHNSON LLP

  14                                                                /s/
                                             By        ___________________________
  15                                                   Douglas L. Johnson
  16                                                   Arun Dayalan
                                                       Attorneys for Plaintiff
  17                                                   Helen Vanvakaris
  18
       DATED: October 28, 2019                     HINSHAW & CULBERTSON LLP
  19
  20                                         By:
                                                   FILOMENA E. MEYER
  21                                               Attorneys for Defendant Ce Soir
                                                   Lingerie Company, Inc.
  22                                               dba Fashion Forms, erroneously sued as
                                                   Fashion Forms, Inc.
  23
  24
  25
  26
  27
  28                                               8
                             JOINT RULE 26(f) REPORT AND
                            CASE MANAGEMENT STATEMENT
                                                                              1024590\304610310.v1
Case 2:19-cv-07765-DMG-JEM Document 13 Filed 10/28/19 Page 9 of 9 Page ID #:194



   1
                                                EXHIBIT A
   2
               SCHEDULE OF PRETRIAL & TRIAL DATES WORKSHEET
   3
       Case No. 2:19-cv-07765-DMG-JEM                Case Name: Vanvakaris v. Fashion Forms, Inc.
   4
   5            MATTER                     JOINT REQUESTED DATE                        TIME
        TRIAL [ ] Court [x] Jury         December 8, 2020                      8:30 a.m.
   6                                               (Tuesday)
   7    Final Pretrial Conference        November 10, 2020                     2:00 p.m.
        (“FPTC”)
   8    4 weeks before trial                         (Tuesday)
   9
  10             MATTER                   TIME COMPUTATION                  JOINT REQUESTED
                                                                                    DATE
  11    Amended Pleadings and            90 days after scheduling conf   February 5, 2020
        Addition of Parties Cut-Off
  12    (includes hearing of motions
        to amend)
  13
        Non-Expert Discovery Cut-        at least 14 wks before FPTC     August 4, 2020
  14    Off (includes hearing of
        discovery motions)
  15    Motion Cut-Off (filing           at least 13 wks before FPTC     August 11, 2020
        deadline)
  16    Initial Expert Disclosure &      at least 9 wks before FPTC      September 8, 2020
  17    Report Deadline
        Rebuttal Expert Disclosure &     at least 5 wks before FPTC      October 6, 2020
  18    Report Deadline
        Expert Discovery Cut-Off         at least 3 wks before FPTC      October 20, 2020
  19    (includes hearing of discovery
        motions)
  20
        Settlement Conference            at least 4 wks before FPTC      October 6, 2020
  21    Completion Date
        Motions in Limine Filing         at least 3 wks before FPTC      October 20, 2020
  22    Deadline
        Opposition to Motion in          at least 2 wks before FPTC      October 27, 2020
  23    Limine Filing Deadline
  24    Other Dates: (e.g. class cert    at least 90 days after          Early mediation:
        motion cut-off, early            complaint
  25    mediation, etc.)                 served (unless longer time      May 7, 2020
                                         justified)
  26
  27
  28                                                   9
                                JOINT RULE 26(f) REPORT AND
                               CASE MANAGEMENT STATEMENT
                                                                                          1024590\304610310.v1
